Brewer, J., (orally.)
The intervening petition of James C. Elms in the Wabash Case was filed under the double damage act. The supreme court of this state in Daniels v. St. Louis, K. C. & N. Ry. Co., 62 Mo. 43, held that that act was not applicable to the'North Missouri road, or any road which succeeded to its rights. Unless we disregard that decision, the exceptions to the master’s report must be overruled. Counsel for the petitioner insisted very strenuously that we ought not to follow that decision, claiming that it was not well considered, and that it was not a proper construction of the local damage act as applied to the North Missouri charter. We think we ought to follow it. It is a construction placed by the supreme court of the state upon one of the police regulations of the state. There is no matter of contract in this case. There is certainly no natural right on the part of any one to be paid twice for the value of property which is destroyed. This is not a question which arises between citizens of two states, for the intervenor is a *345citizen of this state, and tbe Wabash Railroad, succeeding to the North Missouri, is a corporation of this state. - Without the receivership, it is dear that the rights of the intervenor would bo determined by the laws of the state as interpreted by its supreme court; and the mere fact that a receivership lias been instituted ought to give no citizen of the state any greater rights than he would have had otherwise. For these reasons wo" think we are bound to follow the decision of the supreme court of Missouri; and in so doing the exceptions must bo overruled, and the report of the master confirmed.